Campbell, C. J.
The proceedings brought up from *542the circuit court for the county of Wayne for review arose as an appeal from the probate of the will of James Abbott of Dearborn. The will had two subscribing witnesses and both of them were sworn in the circuit court. It was claimed below, and is insisted here, that the jury should have been directed to find against the will because not proved as to the various statutory requisites by both of these witnesses. One witness could not swear positively, but believed he saw the will signed, and verified his own signature and that of the other witness. He gave other facts corroborating the impression, and told who were present when he signed as witness, and he swore positively that he signed at the testator’s request, and to his impression that the latter declared the instrument to be his last will and testament. His only doubt seemed to' be whether testator signed in witness’ presence. He was not asked concerning testator’s capacity. The other subscribing witness gave full and clear testimony upon capacity and execution.
It would seem to be a very useless ceremony to press questions upon a witness touching the mental condition of a testator, when his' recollection of the transaction itself is uncertain. The conduct of the witness, if honest, implied a belief in the sanity of Mr. Abbott. It would no doubt have been very proper to inquire further, but it could not have been very important to do so with a witness of imperfect recollection.
But we know of no rule of law which makes the probate of a will depend upon the recollection or even the veracity of a subscribing witness. The law, for wise and obvious reasons, requires such instruments to be executed and attested with such precautions as will usually guard against fraud. But if the forgetfulness or falsehood of a subscribing witness can invalidate a will, it would be easy in many cases to use such artifices or corruption as would render the best will nugatory. Their evidence is not conclusive either way, *543nor does the law presume that they are either more or less truthful than others. It presumes they had when they signed, full knowledge of what they were doing, and in case they are dead their attestation when proved is prima facie evidence that all was done as it should be. But in all contested will Cases the ease is open for general witnesses, and when the testimony is all in, each witness is credited according to the impression he leaves of candor and intelligence, and not according to his being or not being an attesting witness.
Our statute does not in terms require all the subscribing witnesses to be sworn on a contest, except inferentially in the probate court. Comp. L., § 4339. This requirement if it exists is only implied, and we are not called on now to determine in what cases and to what extent it is j imperative. The failure to produce such witnesses in the probate court or on appeal, if the witnesses were within the jurisdiction and could be reasonably produced, would be at least, a very suspicious omission, which should have its weight. But where the will has once been admitted to probate, and' that order is appealed from, and both witnesses are actually produced in court and examined, the failure to ask a particular question of one witness — when the door is wide open for cross-examination — does not deprive the contestant of the means of bringing out the knowledge or ignorance of such witness, and can do no practical harm to any one.
The consequences of any other holding would be too unjust and unreasonable to be allowed. And we have found no warrant in authority which would in our opinion compel any such wrong result.
The judgment must be affirmed with costs.
The other Justices concurred.